Cangro v Maranzos (2018 NY Slip Op 02886)





Cangro v Maranzos


2018 NY Slip Op 02886


Decided on April 26, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2018

Renwick, J.P., Manzanet-Daniels, Tom, Andrias, Oing, JJ.


6374 101254/16

[*1]Jennifer Cangro, Plaintiff-Appellant,
vJohn Z. Maranzos, Defendant-Respondent.


Jennifer Cangro, appellant pro se.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered October 31, 2016, which denied plaintiff's motion for damages and sanctions against defendant, and dismissed the complaint, unanimously affirmed, without costs. Plaintiff is enjoined from commencing any further litigation relating to this matter without permission of the appropriate Administrative Judge. The Clerk of the Court is directed to accept no filings from plaintiff as to such matter without prior leave of the Court.
This action is yet another impermissible collateral attack by plaintiff on her divorce judgment, and was properly dismissed (see e.g. Cangro v Marangos, 132 AD3d 573 [1st Dept 2015], appeal dismissed 26 NY3d 1113 [2016]). Furthermore, plaintiff failed again to comply with prior orders requiring her to obtain written approval from the administrative judge before commencing an action arising from the matrimonial action (id.; see also Cangro v Cangro, 288 AD2d 417 [2d Dept 2001]).
We enjoin plaintiff from commencing further proceedings against defendant without prior judicial permission, in light of her history of frivolous and abusive litigation, including this meritless action.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2018
CLERK